Title: To Thomas Jefferson from George Jefferson, 2 April 1802
From: Jefferson, George
To: Jefferson, Thomas


            Dear Sir
              Richmond 2d. April 1802
            I now inclose your account made up to the first of this month, by which there appears to be a balance due us of 45/8.
            The Hhd of Molasses you will observe from the account, was forwarded some days ago. The Cyder has since arrived, but we have not yet met with an opportunity of sending it up—but which shall be done by the very first that offers, together with the Corks. The bottles I am sorry to inform you cannot be procured in this place. it is unlucky that I did not sooner make this enquiry, that you might have ordered them from Philadelphia. I thought it unnecessary however to send them before the Cyder, and did not suppose it possible that such an article could not at any time be bought.
            Mr. Macon expects to spare you about 8 or 9 dozen of hams. he thinks it better that they should be smoaked a little more, and then they will be forwarded.
            Yr. very humble servt.	
            Geo. Jefferson
          